
	

113 HR 2943 IH: Schoolchildren’s Health Protection Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2943
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Lamborn (for
			 himself, Mr. Huelskamp,
			 Mr. Aderholt,
			 Mr. Westmoreland,
			 Mr. Cole, Mr. Franks of Arizona,
			 Mr. Jones,
			 Mr. Fleming,
			 Mr. Miller of Florida,
			 Mrs. Bachmann, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the General Education Provisions Act to prohibit
		  Federal education funding for elementary or secondary schools that provide
		  access to emergency postcoital contraception.
	
	
		1.Short titleThis Act may be cited as the
			 Schoolchildren’s Health Protection
			 Act.
		2.Schoolchildren’s
			 health protectionThe General
			 Education Provisions Act (20 U.S.C. 1221 et seq.) is amended by adding at the
			 end the following new part:
			
				ESchoolchildren’s
				health protection
					461.Limitations on
				fundingNotwithstanding any
				other provision of Federal law, no funds may be made available from any
				applicable program to a State educational agency or local educational agency
				that—
						(1)distributes or
				provides, or permits the distribution or provision of, postcoital emergency
				contraception (such as the so-called morning-after pill), or a
				prescription for such contraception, on the premises, or in the facilities, of
				an elementary school or secondary school; or
						(2)enters into a contract or other agreement
				relating to the provision of health services to students under the jurisdiction
				of the agency with a school-based health center unless such center agrees that
				it will not provide postcoital emergency contraception, or a prescription for
				such contraception, to any such student pursuant to the contract or
				agreement.
						462.DefinitionsIn this part:
						(1)The term
				postcoital emergency contraception means—
							(A)any of the
				regimens described in the notice entitled Prescription Drug Products;
				Certain Combined Oral Contraceptives for Use as Postcoital Emergency
				Contraception, published in the Federal Register on February 25, 1997
				(62 Fed. Reg. 8610), or any subsequent corresponding notice; or
							(B)any other drug or
				device to be used after fertilization may have occurred and for the same
				purposes as the regimes in subparagraph (A).
							(2)The term
				school-based health center has the meaning given such term in
				section 2110(c)(9) of the Social Security Act (42 U.S.C.
				1397jj(c)(9)).
						.
		
